PER CURIAM.
Plaintiffs appeal an adverse final judgment in this action for damages for alleged misrepresentation in their purchase of a mobile home park.
Defendant-appellees, Edward and Lillian Waser, owned the Sea Breeze Trailer Park which consisted of 101 usable lots, 29 of which were connected to a sewage treatment plant on the property. However, 16 of the 101 lots known as Pelican Point were connected to septic tanks. The Wasers listed the property for sale with Dory Auer-bach Realty Company and Mr. Waser showed Mr. Auerbach, as broker, the property and gave him a plot plan which allegedly demonstrated that the 16 Pelican Point lots were connected to the sewage treatment plant. Subsequently, the plaintiffs, Dory Auerbach Realty, Al and Edith Evans, Hidden Pines, Inc. and Clara Auer-bach executed a contract for the purchase of the park. An addendum to the contract provided that the Wasers place $5,000 in escrow to be used for the enlargement of the sewage treatment plant, this sum to be repaid by purchasers at $100 per month. The parties consummated the deal and thereafter plaintiff-purchasers discovered that the Pelican Point lots were on septic tanks and not connected to the treatment plant. Plaintiffs then filed the instant suit for the false and misleading representations with respect to the sewer line connections to these lots allegedly made by Waser orally and as shown in the plot plan given to Mr. Auerbach. The Wasers answered and counterclaimed for repayment of the $5,000 es-crowed for the enlargement of the sewage treatment plant because of plaintiffs failure to make the monthly payments. The Wasers also counterclaimed for $449.18 wrongfully credited to plaintiffs at the time of closing. The cause proceeded to a nonju-ry trial at which the Wasers denied making any representations with respect to the sewer line connections and further alleged that the subject plot plan was obviously out of date, incomplete and was used only for the purpose of locating the lots and who was occupying the lots at the time. At the conclusion of the trial, the judge found that plaintiffs had not been induced into the purchase of the park by the misrepresentations of the Wasers and then further found for the Wasers for $5,449. We affirm.
After a consideration of the records and briefs in this case, we find that there were conflicts in the. evidence which were resolved by the judge as trier of the facts as well as the law. There is substantial competent evidence to support the findings of the trial judge and, therefore, we cannot *904and shall not reverse the judgment of the trial court. See Morrison v. Smith, 257 So.2d 623 (Fla. 4th DCA 1972); City of Miami Beach v. Fein, 263 So.2d 258 (Fla. 3d DCA 1972); Jackson v. Granger Lumber Company, Inc., 275 So.2d 555 (Fla. 1st DCA 1973).
Affirmed.